Citation Nr: 0207015	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent 
for the residuals of right ankle sprain. 

2.  Entitlement to a schedular rating in excess of 10 percent 
for postoperative right ankle scar.

3.  Entitlement to an extraschedular rating for the residuals 
of a right ankle sprain.

4.  Entitlement to an effective date earlier than May 27, 
1997 for a rating in excess of 10 percent for the residuals 
of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Private Attorney



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1975 to October 1977.  This case is before the Board 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted an increased (20 percent) 
rating for the veteran's service-connected right ankle 
disorder, effective December 23, 1998,  and denied an extra-
schedular rating for the right ankle disorder.

While the veteran also appealed the September 1999 decision 
with regard to the evaluation his low back disability, he was 
subsequently granted a 40 percent rating for this disorder, 
which was considered a total grant of benefits sought on 
appeal in regard to this issue.

In a November 2001 decision the RO granted a separate 10 
percent rating for a postoperative right ankle scar and a 30 
percent rating for residuals of right ankle sprain.  The 
effective date of this increased rating was January 1, 1998, 
the day immediately following the period beginning May 27, 
1997, for which the veteran was granted a temporary total 
rating under 38 C.F.R. § 4.30. 

In correspondence dated June 12, 2002, the veteran's 
representative clarified that the veteran was withdrawing 
claims for a rating in excess of 30 percent for right ankle 
disability and a rating in excess of 10 percent for a right 
ankle scar, and that the one claim remaining for appellate 
review was for an extraschedular rating for right ankle 
disability.  The matter of entitlement to an earlier 
effective date for a rating in excess of 10 percent for right 
ankle disability will be addressed in a remand which follows 
this decision.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1975 to October 1977.

2.  On June 12, 2002, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant, through his authorized representative, requesting 
withdrawal of the appeals for a schedular rating in excess of 
30 percent for the residuals of a right ankle sprain, status 
post surgery and for a schedular rating in excess of 10 
percent for postoperative right ankle scar. 

3.  The disability picture presented by the veteran's service 
connected right ankle disability is not so unusual as to 
render impractical application of regular schedular 
standards; there is no evidence of frequent hospitalizations, 
or of marked interference with employment, or any other such 
factors.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with regard to the issue of 
entitlement to a schedular rating in excess of 30 percent for 
residuals of a right ankle sprain.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2001).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with regard to the issue of a 
rating in excess of 10 percent for postoperative right ankle 
scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

3. Referral of the claim for a rating in excess of 30 percent 
for residuals of a right ankle sprain to the Under 
Secretary for Benefits for extra-schedular consideration 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
and implementing regulations redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of a well-grounded claim.  (Here, 
that is not an issue.)  

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issues that are subjects of the final decision below, VA has 
fully complied with the mandates of the VCAA and implementing 
regulations.  The file contains records from the veteran's 
period of service, records of postservice treatment, and the 
report of a September 2000 VA examination with medical 
opinion.  There is no indication that there is any relevant 
evidence outstanding.  The veteran was provided copies of 
rating decisions explaining why the claims for higher ratings 
were denied.  Furthermore, through the February 2000 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) dated in June 2000 and November 2001, he was 
advised of the criteria for rating his disorders of the right 
ankle, what type of evidence was needed to substantiate his 
claim for higher evaluations, and what evidence was of 
record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the VCAA and 
the implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).
Claims for increased ratings for:
(1)Residuals of a right ankle sprain, status post surgery; 
and
(2) A postoperative right ankle scar.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In correspondence from his representative dated June 12, 
2002, the appellant withdrew his appeals regarding increased 
ratings for residuals of a right ankle sprain and a 
postoperative right ankle scar.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board no longer has jurisdiction to review 
these appeals, and they are dismissed without prejudice.


Extraschedular rating residuals of a right ankle sprain, 
status post surgery. 

Factual Background

The veteran underwent right ankle surgery in May 1997.  Based 
on VA medical opinions indicating that the veteran needed 
time off of work to recover from the operation, he was 
granted a temporary total rating under 38 C.F.R. § 4.30 from 
the date of the operation,  May 27, 1997, through the end of 
December 1997.

On VA examination in May 1998, it was noted that the veteran 
reported current complaints of discomfort related to heavy 
lifting, long walking and standing.  The assessment included 
post repetitive sprain by history, with subsequent ligamental 
reconstruction, modified Brohstrom procedure May 1997, with 
well healed nontender cicatrix, normal clinical examination, 
and subjective discomfort. 

In an October 1998 letter, a private physician indicated that 
the veteran had marked limitation of right ankle motion, 
warranting a 20 percent rating.  The physician indicated that 
the veteran's functional capacity was reduced and that he  
should not engage in squatting activities and should only 
walk and stand according to tolerance.  

A January 1999 statement from the veteran's place of 
employment indicated that he had missed work because of his 
ankle and back problems.  The veteran's job duties reportedly 
consisted of vacuum demonstrations which included the 
shampooing of carpets, furniture, stairs, or mattresses.  His 
job duties required him to kneel down, to stoop, and to carry 
a vacuum cleaner.  These were noted to be repetitive actions 
and they reportedly caused him considerable ankle and back 
pain.  

Undated letters from the veteran's wife and child indicate 
that his right ankle has caused him problems on the job.  
Family members note that they had to help him with his job 
because he could not perform the functions of selling vacuums 
due to pain. 

In a February 1999 statement, the veteran's service 
representative raised the issue of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), on the basis that the 
veteran's right ankle disorder resulted in marked 
interference with employment. 

In a September 1999 RO decision, the RO increased the 
schedular rating for residuals of a right ankle sprain to 20 
percent, effective December 23, 1998, and denied an extra-
schedular rating.

In his November 1999 notice of disagreement (NOD), the 
veteran asserted, through his service representative, that he 
was advised by physicians to avoid activities consistent with 
one of his job activities, cleaning carpets.  

In a January 2000 report from Vocational Rehabilitation, the 
veteran's specific vocational impairments were found to be:

1)  restrictions on lifting more than 20 
pounds
2)  inability to walk for more than 
approximately 30 minutes
3)  inability to crawl, kneel, bend, 
push, pull
4)  needs to rest on his time schedule 
(due to discomfort of back & ankle 
disability)

The physician performing the vocational assessment found that 
"it seems pretty clear [the veteran] does suffer from an 
impairment which restricts his opportunity for career 
employment.  This impairment is such as to constitute an 
'Employment Handicap' impairing his ability to obtain or 
retain employment consistent with his employment needs."  
The veteran was found eligible for vocational rehabilitation.

In an April 2000 statement, the veteran's service 
representative again asserted the argument that the veteran's 
service-connected right ankle disorder warranted an extra-
schedular rating because it presented an exceptional or 
unusual disability, resulting in marked interference with 
employment.  

An examination report from a private physician dated in March 
2000 indicated that the veteran's right ankle was in a hard 
splint.  The physician stated that the veteran could not do 
any sort of physical labor due to his orthopedic injuries to 
the right ankle and back.  The veteran had severe pain with 
inversion of the right ankle.  Very limited dorsiflexion and 
plantar flexion were reported.  

On VA examination in September 2000, the veteran wore an 
ankle brace.  On inspection there was no obvious edema or 
redness, and no muscle atrophy on the right lower leg as 
compared to the left.  Tenderness to palpation was reported 
at the right medial calcaneus and along the Achilles tendon.  
The examiner noted a slightly tender scar and some bony 
nodules over the right lateral malleolus which were slightly 
tender to palpation.  The medial malleolus was nontender, and 
the area of the fibulotalar ligaments was mildly tender to 
palpation. 
Analysis

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See 
SOC, dated February 23, 2000 and SSOC, dated June 28, 2000.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).  The RO found that referral for extraschedular 
consideration was not warranted in this case, and the Board 
agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected ankle disorder under the 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  The evidence does not show that the 
veteran has required any recent hospitalization for his 
ankle.  His most recent surgery was in May 1997.  

Furthermore, the overall picture presented by the evidence in 
the claims folder does not actually reflect "marked 
interference" in employment due specifically to his ankle 
disorder.  While the report of the vocational rehabilitation 
examiner indicated that the veteran's service-connected right 
ankle disorder caused an "employment handicap" making him 
eligible for assistance under Chapter 31, the examiner did 
not find that the service-connected right ankle disorder 
caused marked interference with employment.  Although the 
veteran's right ankle disability may limit his participation 
in some specific types of employment inconsistent with that 
disability (and this was recognized in the fact that he was 
found eligible for vocational rehabilitation), interference 
with employment overall is not shown to be greater than that 
contemplated by the 30 percent schedular rating currently 
assigned.  Furthermore, some of the interference with his 
employment has been attributed to other disabilities, 
including some nonservice-connected.  

While, as asserted by the veteran's representative, 
entitlement to the extra-schedular rating may not be limited 
to only those instances where the service-connected disorder 
results in frequent periods of hospitalization or marked 
interference with employment, here there is no evidence of 
other exceptional or unusual factors indicating that the 
rating schedule may be inadequate to compensate for average 
impairment of earning capacity due to the disability.  

Accordingly, the Board finds that referral of the case to the 
Under Secretary for benefits for consideration of an 
extraschedular rating is not warranted.  


ORDER

The appeal for a schedular rating in excess of 30 percent for 
residuals of a right ankle sprain, is dismissed.

The appeal for a schedular rating in excess of 10 percent for 
a postoperative right ankle scar is dismissed.

An extraschedular rating for residuals of a right ankle 
sprain is denied.
REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely- 
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

In a September 1999 rating decision, the RO granted a 20 
percent rating for a right ankle disorder, effective December 
23, 1999.  While the veteran submitted a statement in March 
2000 expressing disagreement with the effective date of the 
award, it appears that no subsequent SOC was ever issued with 
regard to this issue.  Under Manlincon v. West, 12 Vet. App. 
238, 240 (1999), the Board must instruct the RO that this 
issue remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely-filed 
substantive appeal.  The Board's actions regarding this issue 
are only directed at this time to fulfill the requirements of 
the Court in Manlincon.  

Consequently, in this matter, the case is REMANDED for the 
following:

The RO should issue a statement of the 
case to the veteran addressing the issue 
of entitlement to an effective date 
earlier than May 27, 1997, for a rating 
in excess of 10 percent for residuals of 
a right ankle sprain, and include 
citation to all relevant law and 
regulation pertinent to this claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2001).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



